DETAILED CORRESPONDENCE
This Office action is in response to the application filed 8/07/2019, with claims 1-6 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/08/2019, 7/06/2020, 11/18/2020, 12/15/2020, and 3/19/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Abstract 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 

Title 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is the term: “automated driving control unit”, “driving support control unit”—in claim 1-6,  in claim 2: “first detection unit”, “second detection unit”, “second detection unit”, “a first image capturing unit”, “a second image capturing unit”, “a first generation unit”, “a second generation unit”, “a third t generation unit”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweeny et al., US 2017/0240098.

Claim 1. A vehicle control system comprising: 
an automated driving control unit configured to control (100)(220), based on surrounding environment information of a vehicle, driving, braking, and/or steering of the vehicle without depending on a driving operation of a driver ([0027—“an autonomously driven vehicle can operate without human control”, [0028]—“The control system 100 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information”, [0029], [0030]—“The AV 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10. Likewise, the control system 100 can operate within the AV 10 to receive sensor data from the collection of sensors 101, 103, 105, and to control various electromechanical interfaces for operating the vehicle on roadways.”, Abstract); and 
a driving support control unit (FIG. 1, FIG. 4B) configured to support driving of the vehicle by the driver by controlling driving, braking, and/or steering of the vehicle ([0027]—“Some variations also recognize that an autonomous-capable vehicle can be operated either autonomously or manually.”, [0028]—“The control system 100 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information”), 
wherein the automated driving control unit (100)(220) and the driving support control unit are communicably connected, and the driving support control unit is configured to control, depending on a reception result of a signal received from the automated driving control unit (100)(220), steering, and driving and/or braking of the vehicle based on the surrounding environment information of the vehicle without depending on the driving operation of the driver ([0051]—“The AV control system 220 can respond to the processed data 213 by generating control commands 221 to .

Claim 2. The system according to claim 1, further comprising: 
a first detection unit configured to detect an object around the vehicle by light ([0045]-[0046]); 
a second detection unit configured to detect an object around the vehicle by a radio wave ([0045]-[0046]);
a first image capturing unit configured to detect an object around the vehicle by image capturing ([0045]-[0046]); 
a second image capturing unit configured to detect an object around the vehicle by image capturing (“sensor arrays: (205), (255), (410), (460), (610)” in figures 2, 4A, 4B, 6A, 6B); 
a first generation unit configured to generate first target data based on detection results of the first detection unit and the first image capturing unit ([0042]-[0043], [0094]—“…the detected entities in the sensor data and mark or otherwise designate target entities most likely to cause conflict”); 
a second generation unit configured to generate second target data based on detection results of the second detection unit and the second image capturing unit ([0042]-[0043], [0094]); and
a third generation unit configured to generate third target data by integrating the first target data and the second target data, wherein the automated driving control unit (100)(220) is configured to control the vehicle based on the third target data as the surrounding environment information without depending on the driving operation of the driver ([0027]—“an autonomously driven vehicle can operate without human control”, [0042]-[0043], [0094]).

Claim 3. The system according to claim 1, wherein 
the automated driving control unit (100)(220) and the driving support control unit (FIG. 1, FIG. 4B) communicate through a first communication line and a second communication line ([0116]—“In one implementation, the communication interface 850 provides a data bus or other local links to electromechanical interfaces of the vehicle, such as wireless or wired links to the AV control system 220.”), 
the driving support control unit is configured to receive a signal on the second communication line ([0119]), and 
the driving support control unit is configured to control (100)(220), depending on a reception result of a signal output by the automated driving control unit (100)(220) to the first communication line and a reception result of a signal output by the automated driving control unit (100)(220) to the second communication line, steering, and driving and/or braking of the vehicle based on the surrounding environment information of the vehicle without depending on the driving operation of the driver ([0051], [0055], [0058]).

Claim 4. The system according to claim 2, wherein 
the automated driving control unit (100)(220) and the driving support control unit (FIG. 1, FIG. 4B) communicate through a first communication line and a second communication line ([0116]), 

the driving support control unit is configured to control, depending on a reception result of a signal output by the automated driving control unit (100)(220) to the first communication line and a reception result of a signal output by the automated driving control unit (100)(220) to the second communication line, steering, and driving and/or braking of the vehicle based on the surrounding environment information of the vehicle without depending on the driving operation of the driver ([0051], [0055], [0058]).

Claim 5. A vehicle control system comprising: 
an automated driving control unit configured to control (100)(220), based on surrounding environment information of a vehicle, driving, braking, and/or steering of the vehicle without depending on a driving operation of a driver ([0027—“an autonomously driven vehicle can operate without human control”, [0028]—“The control system 100 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information”, [0029], [0030]—“The AV 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10. Likewise, the control system 100 can operate within the AV 10 to receive sensor data from the collection of sensors 101, 103, 105, and to control various electromechanical interfaces for operating the vehicle on roadways.”, Abstract); and 
a driving support control unit (FIG. 1, FIG. 4B) configured to support driving of the vehicle by the driver by controlling driving, braking, and/or steering of the vehicle during driving of the vehicle by the driver ([0027]—“Some variations also recognize that an autonomous-capable vehicle can be operated either autonomously or manually.”, [0028]—“The control system 100 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information”, 
wherein the automated driving control unit (100)(220) and the driving support control unit are communicably connected, and the driving support control unit is configured to control, depending on a reception result of a signal received from the automated driving control unit (100)(220), steering, and driving and/or braking of the vehicle based on the surrounding environment information of the vehicle without depending on the driving operation of the driver ([0051], [0055], [0058]).

Claim 6. A control method of a vehicle control system including: 
an automated driving control unit configured to control (100)(220), based on surrounding environment information of a vehicle, driving, braking, and/or steering of the vehicle without depending on a driving operation of a driver ([0027—“an autonomously driven vehicle can operate without human control”, [0028]—“The control system 100 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information”, [0029], [0030]—“The AV 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10. Likewise, the control system 100 can operate within the AV 10 to receive sensor data from the collection of sensors 101, 103, 105, and to control various electromechanical interfaces for operating the vehicle on roadways.”, Abstract); and 
a driving support control unit (FIG. 1, FIG. 4B) configured to support driving of the vehicle by the driver by controlling driving, braking, and/or steering of the vehicle ([0027]—“Some variations also recognize that an autonomous-capable vehicle can be operated either autonomously or manually.”, [0028]—“The control system 100 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information”, 
the method comprising: receiving a signal output from the automated driving control unit (100)(220) by the driving support control unit; and 
controlling, depending on a reception result in the receiving, steering, and driving and/or braking of the vehicle based on the surrounding environment information of the vehicle without depending on the driving operation of the driver ([0051], [0055], [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANA D THOMAS/           Examiner, Art Unit 3661                                                                                                                                                                                             

/THOMAS G BLACK/           Supervisory Patent Examiner, Art Unit 3661